DETAILED ACTION
Status of the Claims
1. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-8 in the reply filed on 11/03/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2015/0001081).
Claim 1. Lu et al. teach a digital microfluidic system (system 10 on microfluidic scale and is controlled by digital functional generator; see Fig 1 and [0022][0025]), comprising:
 a substrate (substrate 16; [0022][0023]); 
a plurality of electrode sets provided on the substrate, wherein each of the electrode sets includes two co-planar interdigitated finger electrodes (plurality of DEP 
a driving circuit including a voltage source and a controller, where each of the electrode sets is individually addressable by the driving circuit under control of the controller such that a voltage generated by the voltage source may be selectively provided to one or more of the electrode sets (function generator 20 capable of applying voltage at different length of time and switch circuity capable of selectively controlling the electrode sets; [0024][0026] and Fig 1).  

Claim 2. 	Lu et al. teach each electrode set includes a first electrode member having a plurality of first finger members and a second electrode member having a plurality of second finger members, wherein the first finger members and the second finger members are interdigitated (Fig 1 shows the electrode 14 includes first electrode member with first finger members a second electrode member having second finger members and they are interdigitated with each other).  

Claim 3.	 Lu et al. teach the plurality of electrode sets include a first electrode set and a second electrode set immediately adjacent to the first electrode set, wherein the first electrode set includes a plurality of first extending members and the second electrode set includes a plurality of second extending members, wherein the first extending members and the second extended members are interdigitated (Fig 1 shows the plurality of electrode sets 14 including first and second electrode set adjacent to each other and first electrode set 14 includes first fingers and the a second electrode 
.  
Claim 4.   Lu et al. teach the driving circuit includes a relay coupled to the voltage source and the controller, wherein the controller is structured and configured to control the relay so as to selectively provide the voltage to one or more of the electrode sets (the function generator 20 is connected to switch circuitry to selectively provide voltage to one or more electrode sets; see Fig 1 and [0024]).  

4.	Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (US 20100307917).
Claim 1. 	Srinivasan et al. teach a digital microfluidic system (droplet actuator, 100; Fig 1), comprising:
 a substrate (substrate 120; [0030])
a plurality of electrode sets provided on the substrate, wherein each of the electrode sets includes two co-planar interdigitated finger electrodes (operations electrodes 128/410 set includes co-planar interdigitated finger electrodes with reference electrode 414; see Fig 4A and [0038]); 
a driving circuit including a voltage source and a controller, where each of the electrode sets is individually addressable by the driving circuit under control of the controller such that a voltage generated by the voltage source may be selectively provided to one or more of the electrode sets (droplet operation is conducted by inducing voltage [0032] and voltages are provided selectively; see Fig 7, thus it is apparent a driving circuit includes a voltage source and controller).  

Claim 5. Srinivasan et al. teach the plurality of electrode sets comprise a reservoir electrode set structured to hold a fluid source and a plurality of additional electrode sets adjacent the reservoir electrode set, wherein the controller is structured and configured to control the driving circuit to cause a fluid droplet to be created from the fluid source on a target one of the additional electrode sets by causing the voltage to be simultaneously provided to the reservoir electrode set and each of the plurality of additional electrode sets and thereafter causing the voltage to no longer be provided to at least one of the additional electrode sets positioned between the reservoir electrode set and the target one of the additional electrode sets (Fig 7 teach reservoir electrode with series of electrodes adjacent to it and controller is configured to cause a droplet to created from reservoir onto the additional electrode sets).  

Claim 6. Srinivasan et al. teach the plurality of electrode sets include a first electrode set, a second electrode set and a third electrode set, wherein the controller is structured and configured to control the driving circuit to cause a first fluid droplet provided on the first electrode set to be split into at least a second fluid droplet provided on the second electrode set and a third fluid droplet provided on the third electrode set by causing the voltage to be simultaneously provided to a group of the electrode sets including at least the second electrode set and the third electrode set, and thereafter causing 3the voltage to no longer be provided to at least one of the electrode sets in the group of electrode sets that is positioned between the second electrode set in the third electrode set (Fig 1 shows plurality of electrode sets includes first, second and third electrode sets and droplet operation includes splitting the droplet [0037]), thus driving circuit is configured to perform the claimed process).  

Claim 7. Srinivasan et al. teach the plurality of electrode sets include a first electrode set and a second electrode set, wherein the controller is structured and configured to control the driving circuit to cause a first fluid droplet provided on the first electrode set to be transported to the second electrode set by causing the voltage to be simultaneously provided to a group of the electrode sets including at least the second electrode set, and thereafter causing the voltage to no longer be provided to at least the first electrode set (Fig 1 shows plurality of electrode sets includes first and second electrode sets and droplet operation includes transporting the droplet from one location to another [0037]), thus driving circuit is configured to perform the claimed process).  
.  

Claim 8. Srinivasan et al. teach the plurality of electrode sets include a first electrode set, a second electrode set and a third electrode set, wherein the controller is structured and configured to control the driving circuit to cause at least a first fluid droplet provided on the first electrode set and a second fluid droplet provided on the second electrode set to be merged and form at least part of a third fluid droplet provided on the third electrode set by causing the voltage to be simultaneously provided to a group of the electrode sets including at least the third electrode set, and thereafter causing the voltage to be provided to only the third electrode set (Fig 1 shows plurality of electrode sets includes first, second and third electrode sets and droplet operation includes merging droplets [0037]), thus driving circuit is configured to perform the claimed process).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759